UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA

          -v. -
                                              SEALED ORDER
KENNETH CIAPALA,
ULRIK DEBO,                                   19 Cr.
   a/k/a "Melgaard Debo,"
   a/k/a "Ulrik Melgaard," and
                                                           (().~-. · ·t 4
BLACKLIGHT, S.A.

                  Defendants.
                                     19 CRIM                ;,,\
                                                              })
                                                                   .




------------------                     X

          WHEREAS, an ex parte application has been made by the

United States of America requesting that:   (1) the Indictment

("Indictment"), the Sl Superseding Indictment ("Sl Indictment"),

the S2 Superseding Indictment ("S2 Indictment," and collectively

with the Indictment and Sl Indictment, the "Indictments") _in

this case, and related charging paperwork be_filed under seal

until the defendants KENNETH CIAPALA and ULRIK DEBO, are

apprehended or until further order of this Court; and (2)

docketing of the Indictments and related charging paperwor~, be

delayed until the defendants KENNETH CIAPALA and ULRIK DEBO are

apprehended or until further Order of this Court;




                                 1
          WHEREAS, the Court finds that an active law

enforcement investigation and prosecution may be compromised if

the Government's application is not granted;

          IT IS HEREBY ORDERED that:   (1) the Indictments and

related charging paperwork in this matter shall be sealed; and

(2) the docketing of the Indictments and related charging

paperwork be delayed until the defendants are apprehended or

further order of this Court;

          IT IS FU~THER ORDERED that this Order and the related

Application be sealed and their docketing delayed until the

defendants KENNETH CIAPALA and ULRIK DEBO are apprehended or

further order of this Court;

          IT IS FURTHER ORDERED that the Government may provide

the Indictments and related charging paperwork to foreign law

enforcement authorities for the purposes of effectuating the

arrest and/or extradition of the defendants KENNETH CIAPALA and

ULRIK DEBO or the service of a criminal summons or any other

legal process on the defendant BLACKLIGHT S.A. without further

order of this Court; and

          IT IS FURTHER ORDERED that the Government shall report

to the Court on or before six months after execution of this




                                2
Order regarding the continuing need, if any, to maintain these

matters under seal.

SO ORDERED:

Dated:    New York, N? York
          December~, 2019




                              United States Magistrate Judge
                              Southern District of New York




                                3
